                                         Case 4:09-cv-05796-CW Document 1269 Filed 05/05/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            EUREKA DIVISION

                                   7

                                   8     TODD ASHKER, et al.,                                 Case No. 09-cv-05796-CW (RMI)
                                   9                     Plaintiffs,
                                                                                              ORDER ON PLAINTIFFS' MOTION
                                  10              v.                                          TO LIFT REDACTIONS
                                  11     MATHEW CATE, et al.,                                 Re: Dkt. No. 1254
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13

                                  14           Now pending before the court is Plaintiffs’ Motion (dkt. 1252-4 *SEALED*) through

                                  15   which they seek the lifting of redactions from certain confidential memoranda produced by

                                  16   Defendants as part of their quarterly document production in December of 2019. Id. at 3.

                                  17   Defendants have responded in opposition (dkt. 1255-3 *SEALED*) and have provided un-

                                  18   redacted versions of the contested memoranda to the court for in camera review. The memoranda

                                  19   pertain to certain prisoner disciplinary findings; and, as to the first matter, Plaintiffs submit that

                                  20   “[g]iven the highly suspicious nature of the confidential information relied upon . . . it is essential

                                  21   that Plaintiffs be able to determine whether the two confidential sources do, in fact, corroborate

                                  22   each other, and whether any exculpatory confidential evidence exists that was not disclosed.” See

                                  23   Pls.’ Mot. (dkt. 1252-4 *SEALED*) at 5. Having reviewed the contested materials, the court finds

                                  24   that the two confidential sources do in fact corroborate each other, and that the redacted portions

                                  25   do not contain any exculpatory information, rendering Plaintiffs’ concerns unfounded and the

                                  26   lifting of redactions unnecessary.

                                  27           As to the second disciplinary matter, Plaintiffs seek un-redacted confidential memoranda in

                                  28   the disciplinary case of another prisoner, and suggest that by piecing together the un-redacted
                                         Case 4:09-cv-05796-CW Document 1269 Filed 05/05/20 Page 2 of 2




                                   1   portions of certain confidential memoranda, it appears to Plaintiffs that the disciplinary matter was

                                   2   based on fabricated evidence and that without lifting of the redactions, “Plaintiffs cannot identify

                                   3   the full scope of the due process violation.” Id. at 6. Defendants have responded to the effect that

                                   4   lifting the challenged redactions could not be effected without divulging source information which

                                   5   would endanger institutional security. See id. Likewise, having reviewed the un-redacted versions

                                   6   of the contested materials in camera, the court finds that none of Plaintiffs’ concerns are founded

                                   7   as neither is there any indication of any fabricated evidence and a due process violation, nor does

                                   8   there appear to be any other reason for lifting the redactions. In fact, it appears to the court that

                                   9   Defendants’ concerns about divulging of source information and the risks to institutional security

                                  10   are well founded.

                                  11          Accordingly, Plaintiffs’ Motion (dkt. 1254) is DENIED.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: May 5, 2020

                                  14

                                  15
                                                                                                      ROBERT M. ILLMAN
                                  16                                                                  United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                           2
